AO 2458 (Rev. 05115/2018) Judgment in a Criminal Petty Case (Modified)                                                                                             Page I of I



                                        UNITED STATES DISTRICT COURT
                                                     SOUTHERN DISTRICT OF CALIFORNIA

                        United States of America                                                     JUDGMENT IN A CRIMINAL CASE
                                   v.                                                                (For Otl'enses Committed On or After November I, 1987)


                           Luis Casillas-Ramos                                                       Case Number: 3:19-cr-0188-RNB

                                                                                                    L. Marcel Ste
                                                                                                    Defendant's Attorney


REGISTRATION NO. 73457298
                                                                                                                                           JAN     l 6 2019
THE DEFENDANT:
 ISl pleaded guilty to count(s) _cl:_o~f:_I:::::nf:::::o'.'.'.r'.'.:m~a:::::t1'.::·o'..'.:'.n~---------~~UC1'lLEo!iR1"Kiltt-;.U»lS~"J4
                                                                                                                                     •!<c:r:·r-'Rlf-tC-CTCACJ.IOll"UOIRRJT>llA-[
 D was found guilty to count( s)                                                                                                                           DEPUTY
       after a plea of not guilty.
       Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

Title & Section                       Nature of Offense                                                                                    Count Number(s)
8:1325                                ILLEGAL ENTRY (Misdemeanor)                                                                          1


 D The defendant has been found not guilty on count(s)
                                                                                          -------------------
 ISl Count(s) Complaint                                                                      dismissed on the motion of the United States.
                     --~---------------




                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:
                                              TIME SERVED

 ISi Assessment: $10 WAIVED          ISl Fine: WAIVED
 ISl Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
 the defendant's possession at the time of arrest upon their deportation or removal.
  D Court recommends defendant be deported/removed with relative,                    charged in case _ _ .

     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

                                                                                                Monday, January 14, 2019
                                                                                                Date of Imposition of Sentence
                                                                                                                            ,..,---,



                                                                                                H   0 AB~ ROBERTN. BLOCK
                                                                                                UNITED STATES MAGISTRATE JUDGE

                                                                                                                                                  3:19-cr0188-RNB
